Citation Nr: 0714251	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left forearm injury, proximal to the wrist, status post open 
reduction and internal fixation of a fracture of the distal 
radius.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board denied the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left forearm 
injury, proximal to the wrist, status post open reduction and 
internal fixation of a fracture of the distal radius in 
January 2005.  In November 2005, the veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  By an October 2006 Order, CAVC set 
aside the January 2005 Board decision and remanded the 
veteran's case for further development.  The basis for remand 
was that the Board decision failed to apply 38 C.F.R. 
§ 3.361, which addresses additional disability benefits under 
38 U.S.C.A. § 1151.  The Board has determined that further 
evidentiary development is required before a decision on the 
merits can be reached.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent an open reduction and internal fixation 
of the left distal radius at a VA medical center in May 1998.  
The veteran filed a claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left forearm injury, proximal 
to the wrist, status post open reduction and internal 
fixation of a fracture of the distal radius in August 2000.  
He claimed that he had pain following surgery which was 
somewhat relieved with physical therapy but has since gotten 
worse.  He said his left arm hurts from the ends of his 
fingers to his arm pit daily.  He said he is unable to tie 
his shoes, button his shirt, zip his pants, lift with his 
left hand, or grasp anything with his left hand.  

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151; see 
also VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2).

At the time of the January 2005 Board decision a letter from 
P. Hines, Attorney at Law, dated in May 1999, revealed that 
Mr. Hines reviewed the veteran's claim to determine whether 
he had a valid claim of medical negligence against VA.  Mr. 
Hines said he had reviewed pertinent medical records and 
consulted with a surgical nurse and a board certified 
orthopedic surgeon (Dr. Leeland) in an effort to determine 
whether there was a breach of the standard of care.  He said 
Dr. Leeland looked at post-operative x-rays and was of the 
belief that the alignment and joint spacing was within the 
standard of care.  Mr. Hines noted that Dr. Leeland stated 
that the reason for the collapse of the fracture site on more 
recent films was more likely related to the veteran's 
advanced age with some degree of osteoporosis.  He concluded 
that the small bones of the hand and forearm do not heal as 
well for someone of the veteran's age and health history as 
they would with someone who is younger.  He also noted that 
Dr. Leeland was of the belief that the veteran's problem 
could be easily corrected with surgery.  Records from Dr. 
Leeland have not been requested or associated with the claims 
file.  In order to properly assess the veteran's claim, any 
records promulgated by Dr. Leeland should be requested and 
associated with the claims file.  

Also of record at the time of the January 2005 Board decision 
were two VA medical opinions.  The first opinion, obtained in 
October 2001, included an examination of the veteran.  Both 
opinions were obtained from the same VA physician.  The 
October 2001 examination revealed a diagnosis of a history of 
left forearm injury proximal to the wrist, status-post open 
reduction and internal fixation for a fracture of the distal 
radius in reasonably satisfactory position with complete 
healing and good alignment.  Minimal degenerative changes of 
the radiocarpal joint were observed.  The examiner concluded 
that there was minimal disability with limitation of motion 
of the wrist joint due to early degenerative changes and a 
suggestion of sensory neuropathy of the left median nerve.  
The examiner noted that a review of the claims file did not 
reveal any previous disabling condition of the left forearm 
and hand.  She opined that the condition of hand problems and 
the limitation of wrist motion were as likely as not related 
to the surgical procedure and fracture of the distal radius.  

The second opinion, obtained in March 2003, revealed that the 
October 2001 examiner reviewed the veteran's claims file and 
her previous examination report prior to rendering her 
opinion.  She concluded that the veteran suffered from pain, 
limitation of motion, weakness of grip, minor volar 
deformity, and stiffness of the finger and that expected 
post-surgical residuals included limitation of motion, pain 
due to soft tissue scarring, and minor volar deformity.  She 
also noted that disabilities due to the type of fracture 
sustained by the veteran included degenerative arthritis with 
some pain, limited motion due to degenerative arthritis, and 
scar from the soft tissue scarring.  She opined that she was 
unable to separate the degree of limitation of motion from 
degenerative arthritis and that from scar tissue from damaged 
tissue and minor volar deformity.  She noted that the veteran 
did not report for surgery until two weeks after the initial 
injury.  She also opined that the question of sensory 
neuropathy of the median nerve with manifested objective 
findings of wasting of the thenar eminence and weakness of 
grip strength was not possible to pinpoint to any specific 
cause but that the possibilities included pre-existing 
condition, post-traumatic due to the injury itself, or 
intrasurgical.  

The Board finds a remand is required as there is presently 
insufficient competent evidence to determine whether the 
proximate cause of the current left wrist disability, i.e., 
the surgical procedure performed by VA in May 1998, involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department, or involved an event not reasonably foreseeable.  
Medical evidence that addresses these missing elements is 
essential in making an informed decision in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 and Supp. 2006), as well 
as any recent court decisions, are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2006).  
The veteran should be advised in 
full of the law and regulations 
governing his claim under 38 
U.S.C.A. § 1151, including the 
provisions of 38 C.F.R. § 3.159 and 
the provisions of 38 C.F.R. § 3.361.  
Insure that the provisions 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) are fully 
complied with and satisfied.

2.  Obtain the names and addresses 
of all medical care providers who 
treated the veteran for a left wrist 
disability.  After securing the 
necessary release, obtain any 
records not already obtained, to 
specifically include all pertinent 
VA treatment records and any records 
promulgated by Dr. Leeland.  If no 
records are available, associate any 
negative response(s) with the claims 
file.  

3.  The veteran should be accorded a 
VA orthopedic examination, conducted 
by an examiner other than the one 
who conducted the VA examination in 
October 2001 and review of the 
claims file in March 2003, if 
possible.  The examiner should be 
requested to indicate whether the 
veteran currently experiences any 
additional disability as a result of 
the surgical procedure, performed by 
VA in May 1998, which was directly 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment or similar instance of 
fault on the part of VA in rendering 
the treatment.  The veteran should 
be examined and complete findings 
recorded.  In addressing this 
question, the examiner should opine 
whether VA failed to exercise the 
degree of care that would be 
expected of reasonable health care 
providers in rendering the 
treatment, or, that the treatment 
was rendered without the veteran's 
consent.  In determining events not 
reasonably foreseeable, the examiner 
should discuss whether or not any 
currently existing additional 
disability found on examination is 
considered by a reasonable 
healthcare provider to be an 
ordinary risk of the care rendered 
by VA in 1998.  If such risk was 
known, the examiner should discuss 
whether it is the type of risk that 
a reasonable health care provider 
would have disclosed to the veteran. 

The claims folder must be made 
available to the examiner for review 
of pertinent documents therein and 
the examiner must annotate the 
examination report to indicate that 
such review has been conducted.  

4.  The veteran is hereby notified 
that it is the veteran's 
responsibility to report for any 
scheduled examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2006).  

5.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
medical report and opinion to ensure 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, take corrective 
action.

6.  After completion of the above 
and any additional development of 
the evidence deemed necessary, 
readjudicate the claim.  If the 
decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

